REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 9748070) discloses an X-ray tube (title), comprising: a cathode (21) that is configured to generate an electron beam (22); an anode (34) having a cavity (fig. 2: depth profile in 34) comprising: an opening having a two-dimensional (2D) shape (col. 6:44-52) defined on a surface of the anode, and (b) one or more walls, which extend from the opening into a body of the anode (fig. 2: depth profile in 34), wherein, in response to receiving the electron beam (22), the cavity is configured to emit an X-ray beam (42) having a 2D spot, including shaping the 2D spot in a two dimensional distribution (53); and electron optics (14/15), configured to direct the electron beam (22) toward the opening and the point of electron impact in a first propagation path (for 22), which is relative to the opening (fig. 2: depth profile in 34), which differs from a second propagation path (for 42) of the X-ray beam (42). The prior art (e.g., US 3230409) also discloses a bending magnet (5) that is configured to bend the electron beam (col. 1:48-53) toward the point of electron impact (at 7) in a propagation path (fig. 2: downward), which is perpendicular in the direction (fig. 2: to the right) toward the point of impact (at 7).
However, the prior art fails to disclose or fairly suggest an X-ray tube, including: shaping the 2D spot in a two-dimensional Gaussian distribution, in combination with all of the other recitations in the claim. 

Regarding claim 13 and its dependent claim(s), if any, the prior art discloses a corresponding method.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884